     Case 2:20-cv-04450-CBM-PVC Document 74 Filed 08/18/20 Page 1 of 3 Page ID #:2205




1
2
3
4
5
6
7
8
9
10
                                UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                            WESTERN DIVISION
13
       YONNEDIL CARROR TORRES; et                      No. CV 20-4450-CBM-(PVCx)
14     al.,
                                                       ORDER REGARDING SITE VISIT AT
15                 Plaintiff-Petitioners,              FCC LOMPOC [72]
16                       v.                            [NOTE CHANGES MADE BY COURT]
17     LOUIS MILUSNIC, et al.,
18                 Defendant-Respondents.
19
20           This matter came before the Court on the parties’ proposal for a site visit at FCC
21     Lompoc by Dr. Homer Venters, the Court-appointed expert under Federal Rule of
22     Evidence 706. After reviewing the parties’ papers and their Joint Stipulation Re Site
23     Visit By Rule 706 Expert,
24           For good cause shown, IT IS ORDERED that:
25           1. The site inspection shall occur on September 1 and 2, 2020.
26           2. Upon request by Dr. Venters, Defendant-Respondents will make staff available
27              to answer Dr. Venters’ questions regarding health care and the institution’s
28              Covid-19 response, including health care and custody staff. Dr. Venters may
                                                   1
     Case 2:20-cv-04450-CBM-PVC Document 74 Filed 08/18/20 Page 2 of 3 Page ID #:2206




1               interview other staff encountered on the tour as well. The inspector may
2               interview prisoners, with their permission. These interviews may be
3               confidential at the request of Dr. Venters or the prisoner.
4            3. During the site visit, photographs may be taken. All photographs will be taken
5               by Lompoc staff with Respondents’ digital camera, based on the direction of
6               Dr. Venters. Photographs may be taken of staff and inmates only if they are not
7               close enough to be recognizable, or do not include faces or nametags, as this
8               presents privacy and security concerns. Photographs may further be blurred to
9               ensure that no person is identifiable. Following the inspection, Respondents
10              will review the photographs and will release them to Petitioners within five
11              days of the inspection, aside from any photographs that present security
12              concerns. If any photographs present security concerns, the parties will meet
13              and confer and attempt to resolve those concerns; the parties will raise any
14              issue they cannot resolve with the Court. The parties may further file a
15              protective order regarding the photographs taken during the site visit.
16           4. Upon request by Dr. Venters, Defendant-Respondents will provide Dr. Venters
17              with documentation requested by him, subject to any objections by either party.
18              Any objection shall be made by written communication to the opposing party
19              and the opposing party may challenge any objection by appropriate pleading
20              filed with the Court. Any inmate health records provided by Respondents to
21              Dr. Venters will not be disclosed to any other person or party, except
22              petitioners’ counsel. The parties may further file a protective order regarding
23              documentation requested by Dr. Venters. Any requests for documentation must
24              be initiated by Dr. Venters. The parties will meet and confer about any disputes
25              about documentation, and if they reach an impasse on the issue, they may raise
26              it with the Court.
27           5. On the site visit, Dr. Venters may walk through and observe all facilities,
28              including but not limited to housing units, recreation areas, clinical space used
                                                   2
     Case 2:20-cv-04450-CBM-PVC Document 74 Filed 08/18/20 Page 3 of 3 Page ID #:2207




1               for the provision of health care services, medication distribution areas, intake
2               or screening areas, infirmaries or other inpatient or outpatient health care
3               facilities, work areas, food service areas, locations where inmate attend classes
4               or work on projects, and any other locations where inmates congregate.
5            6. Dr. Venters will submit a report of his findings by no later than September 30,
6               2020. The parties may agree on other dates without seeking approval from the
7               Court; provided, however, the parties shall notify the Court of any changes to
8               the deadline for submitting the report.
9            7. Dr. Venters has been appointed as an expert under Federal Rule of Evidence
10              706. As such, ex parte communications between Dr. Venters and the parties’
11              counsel regarding this case or Lompoc are prohibited. Any communications or
12              calls between Dr. Venters and the parties’ counsel must include counsel for
13              both Petitioners and Respondents. This limitation does not prevent Dr. Venters
14              from having any discussions with prison staff at Lompoc.
15
16      Dated: August 18, 2020
17                                           HON. CONSUELO B. MARSHALL
                                             UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                   3
